Dismissed and Memorandum Opinion filed December 17,
2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00736-CV
____________
 
LEONARD DWAYNE JONES, Appellant
 
V.
 
SHERRY ELAINE JONES, Appellee
 

On Appeal from the 257th District Court
Harris County, Texas
Trial Court Cause No. 1990-66470

 
M E M O R
A N D U M   O P I N I O N
This appeal is from a judgment signed August 13, 2009. On December
10, 2009, appellant filed a motion to dismiss the appeal because the case has
settled. See Tex. R. App. P.
42.1. The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Panel consists of Chief Justice
Hedges and Justices Anderson and Christopher.